UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-08962 Franklin Templeton Money Fund Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: _ 6/30/15 Item 1. Reports to Stockholders. Franklin Templeton Investments Gain From Our Perspective ® At Franklin Templeton Investments, were dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, were able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the worlds largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Focus on Investment Excellence At the core of our firm, youll find multiple independent investment teamseach with a focused area of expertisefrom traditional to alternative strategies and multi-asset solutions. And because our portfolio groups operate autonomously, their strategies can be combined to deliver true style and asset class diversification. All of our investment teams share a common commitment to excellence grounded in rigorous, fundamental research and robust, disciplined risk management. Decade after decade, our consistent, research-driven processes have helped Franklin Templeton earn an impressive record of strong, long-term results. Global Perspective Shaped by Local Expertise In todays complex and interconnected world, smart investing demands a global perspective. Franklin Templeton pioneered international investing over 60 years ago, and our expertise in emerging markets spans more than a quarter of a century. Today, our investment professionals are on the ground across the globe, spotting investment ideas and potential risks firsthand. These locally based teams bring in-depth understanding of local companies, economies and cultural nuances, and share their best thinking across our global research network. Strength and Experience Franklin Templeton is a global leader in asset management serving clients in over 150 countries. 1 We run our business with the same prudence we apply asset management, staying focused on delivering relevant investment solutions, strong long-term results and reliable, personal service. This approach, focused on putting clients first, has helped us to become one of the most trusted names in financial services. 1. As of 12/31/14. Clients are represented by the total number of shareholder accounts. Not FDIC Insured | May Lose Value | No Bank Guarantee Contents Annual Report Franklin Templeton Money Fund 3 Performance Summary 5 Your Fund’s Expenses 6 Financial Highlights and Statement of Investments 7 Financial Statements 11 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 18 Board Members and Officers 19 The Money Market Portfolios 24 Shareholder Information 40 franklintempleton.com Annual Report Franklin Templeton Money Fund This annual report for Franklin Templeton Money Fund covers the fiscal year ended June 30, 2015. Your Fund’s Goal and Main Investments The Fund seeks to provide as high a level of current income as is consistent with preservation of shareholders’ capital and liquidity. The Fund invests through The Money Market Portfolio (the Portfolio) mainly in high-quality, short-term U.S. dollar-denominated money market securities of domestic and foreign issuers. The Fund attempts to maintain a stable $1.00 share price. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency or institution. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Performance Overview In an effort to promote economic growth, the Federal Reserve Board (Fed) held short-term interest rates at a historically low level during the 12-month period under review. As a result, the Fund’s Class A shares’ seven-day effective yield remained unchanged at 0.00% from June 30, 2014, through June 30, 2015. The Fund’s Class C and R shares’ performance was the same, as shown in the Performance Summary on page 5. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Economic and Market Overview U.S. economic growth moderated during the 12 months under review, especially in the second half of the period. The economy generally grew in 2014, supported in some quarters by greater spending by consumers, businesses, and state and local governments, partially offset by the effects of a wider trade deficit and lower federal defense spending. In 2015’s first quarter, U.S. dollar strength, low energy prices, and a labor dispute at West Coast ports led exports to decline. Lower business investment and state and local government spending also weighed on the economy, while increases in consumer spending, residential investment and private inventory investment offered some support. In the second quarter, business capital spending rebounded and manufacturing and non-manufacturing activities increased, contributing to strong job gains that helped the unemployment rate decline from 6.1% in June 2014 to 5.3% in June 2015. 1 Housing market data were generally encouraging as home sales and prices rose. After a brief, winter slump, retail sales rebounded in the spring as strong employment gains led to broad-based improvement, especially for auto and gasoline sales. Inflation, as measured by the Consumer Price Index, rose in 2015 amid generally higher energy prices bouncing from recent lows. The Fed ended its bond buying program in October 2014 and kept its target interest rate at 0%–0.25% while considering when an increase might be appropriate. The Fed anticipated raising its target rate when it saw further labor market progress and was reasonably confident that inflation would move back to 2% over the medium term. In its June meeting, the Fed lowered its 2015 economic growth forecast and raised unemployment estimates given the weak start to the year. The 10-year Treasury yield, which moves inversely to price, declined from 2.53% at the start of the period to 2.35% by period-end, as investors sought less risky assets given concerns about the crisis in Ukraine, Greece’s debt negotiations and relatively weak economic growth in Europe and Japan, as well as less robust growth in China. Soft domestic data and the Fed’s cautious tone on raising interest rates also supported Treasury prices. Investment Strategy Consistent with our strategy, we invest, through the Portfolio, mainly in high-quality, short-term U.S. dollar-denominated money market securities of domestic and foreign issuers, including bank obligations, commercial paper, repurchase agreements and U.S. government securities. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. We seek to provide shareholders with a high-quality, conservative investment vehicle; thus, we do not invest the Fund’s cash in derivatives or other relatively volatile securities that we believe involve undue risk. 1. Source: Bureau of Labor Statistics. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 10. franklintempleton.com Annual Report | 3 FRANKLIN TEMPLETON MONEY FUND Portfolio Breakdown 6/30/15 % of Total Net Assets Commercial Paper % U.S. Government & Agency Securities % Certificates of Deposit % Repurchase Agreements % Other Net Assets % Managers Discussion The 12 months under review were characterized by extremely low short-term interest rates, which pressured money market yields. We continued to invest the Portfolios assets in high-quality money market securities. On June 30, 2015, for example, 100% of the securities purchased for the Portfolio carried short-term credit ratings of A-1 or P-1, or higher, by independent credit rating agency Standard & Poors or Moodys Investors Service. 2 In connection with amendments to Rule 2a-7 under the Investment Company Act of 1940 (Amended Rule), which is the primary rule governing the operation of money market funds, the Funds board of trustees (Board) approved changes to the Funds investment policies to allow the Fund to qualify and begin operating as a government money market fund as defined in the Amended Rule, effective November 1, 2015. The Fund will invest, through the Portfolio, at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Fund will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Fund redemptions. Please note, however, that the Board may reserve the ability to subject the Fund to a liquidity fee and/or redemption gate in the future, after providing prior notice to shareholders and in conformance with the Amended Rule. Management is continuing to evaluate the impact of these rule amendments on the Fund. Compliance dates for the various amendments become effective at various dates through October 2016. We appreciate your support, welcome new shareholders and look forward to serving your investment needs in the years ahead. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2015, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. These do not indicate ratings of the Fund. 4 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND Performance Summary as of June 30, 2015 1 Seven -Day Total Annual Operating Expenses 3 Seven -Day Seven -Day Annualized Yield Share Class (Symbol) Effective Yield 2 Annualized Yield (without waiver) (with waiver) (without waiver) A (N/A) 0.00 % 0.00 % -0.55 % 0.60 % 0.65 % C (FRIXX) 0.00 % 0.00 % -1.16 % 1.25 % 1.30 % R (FMRXX) 0.00 % 0.00 % -1.05 % 1.10 % 1.15 % Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please go to franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 1. The Fund has an expense reduction contractually guaranteed through at least 10/31/16 and a voluntary fee waiver that may be modified or discontinued at any time, and without further notice. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. The seven-day effective yield assumes compounding of daily dividends, if any. 3. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Annualized and effective yields are for the seven-day period ended 6/30/15. The Fund’s average weighted life and average weighted maturity were each 39 days. Yield reflects Fund expenses and fluctuations in interest rates on Portfolio investments. franklintempleton.com Annual Report | 5 FRANKLIN TEMPLETON MONEY FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 1/1/15 Value 6/30/15 Period* 1/1/156/30/15 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of voluntary and contractual expense waivers, annualized for each class (A: 0.10%; C: 0.10%; and R: 0.10%), which includes the net expenses incurred by the Portfolio, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 6 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST Financial Highlights Franklin Templeton Money Fund Year Ended June 30, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations - net investment income — Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return a —% —% —% —% —% Ratios to average net assets Expenses before waiver and payments by affiliates b 0.68 % 0.65 % 0.71 % 0.69 % 0.70 % Expenses net of waiver and payments by affiliates b 0.09 % 0.08 % 0.13 % 0.13 % 0.19 % Net investment income —% —% —% —% —% Supplemental data Net assets, end of year (000’s) $ 7,571 $ 9,682 $ 12,947 $ 14,005 $ 10,849 a Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. b The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 7 FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL HIGHLIGHTS Franklin Templeton Money Fund (continued) Year Ended June 30, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations - net investment income — Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return a —% —% —% —% —% Ratios to average net assets Expenses before waiver and payments by affiliates b 1.30 % 1.27 % 1.33 % 1.31 % 1.32 % Expenses net of waiver and payments by affiliates b 0.09 % 0.08 % 0.13 % 0.13 % 0.19 % Net investment income —% —% —% —% —% Supplemental data Net assets, end of year (000’s) $ 217,032 $ 222,811 $ 312,238 $ 229,615 $ 215,711 a Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. b The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. 8 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL HIGHLIGHTS Franklin Templeton Money Fund (continued) Year Ended June 30, Class R Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations - net investment income — Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return —% —% —% —% —% Ratios to average net assets Expenses before waiver and payments by affiliates a 1.18 % 1.15 % 1.21 % 1.19 % 1.20 % Expenses net of waiver and payments by affiliates a 0.09 % 0.08 % 0.13 % 0.13 % 0.19 % Net investment income —% —% —% —% —% Supplemental data Net assets, end of year (000’s) $ 7,974 $ 8,732 $ 9,546 $ 9,139 $ 7,171 a The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 9 FRANKLIN TEMPLETON MONEY FUND TRUST Statement of Investments, June 30, 2015 Franklin Templeton Money Fund Shares Value Mutual Funds (Cost $232,814,341) 100.1% a The Money Market Portfolio $ Other Assets, less Liabilities (0.1)% ) Net Assets 100.0% $ a Non-income producing. 10 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST Financial Statements Statement of Assets and Liabilities June 30, 2015 Franklin Templeton Money Fund Assets: Investment in Portfolio, at value and cost $ 232,814,341 Receivables: Capital shares sold 1,624,869 Affiliates 17,406 Total assets 234,456,616 Liabilities: Payables for capital shares redeemed 1,805,026 Accrued expenses and other liabilities 74,735 Total liabilities 1,879,761 Net assets, at value $ 232,576,855 Net assets consist of paid-in capital $ 232,576,855 Class A: Net assets, at value $ 7,570,962 Shares outstanding 7,572,255 Net asset value per share a $ 1.00 Class C: Net assets, at value $ 217,032,318 Shares outstanding 217,036,513 Net asset value per share a $ 1.00 Class R: Net assets, at value $ 7,973,575 Shares outstanding 7,973,695 Net asset value per share $ 1.00 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 11 FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL STATEMENTS Statement of Operations for the year ended June 30, 2015 Franklin Templeton Money Fund Investment income: Dividends from Portfolio $ — Expenses: Administrative fees (Note 3a) 916,834 Distribution fees: (Note 3b) Class C 1,387,647 Class R 41,798 Transfer agent fees: (Note 3d) Class A 6,822 Class C 178,707 Class R 6,687 Reports to shareholders 32,796 Registration and filing fees 90,835 Professional fees 30,784 Trustees’ fees and expenses 6,845 Other 5,722 Total expenses 2,705,477 Expenses waived/paid by affiliates (Note 3e) (2,705,477 ) Net expenses — Net investment income $ — 12 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Franklin Templeton Money Fund Year Ended June 30, Increase (decrease) in net assets: Net investment income from operations $ — $ — Capital share transactions: (Note 2) Class A (2,111,245 ) (3,264,784 ) Class C (5,778,356 ) (89,426,868 ) Class R (758,068 ) (814,154 ) Total capital share transactions (8,647,669 ) (93,505,806 ) Net increase (decrease) in net assets (8,647,669 ) (93,505,806 ) Net assets (there is no undistributed net investment income at beginning or end of year): Beginning of year 241,224,524 334,730,330 End of year $ 232,576,855 $ 241,224,524 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 13 FRANKLIN TEMPLETON MONEY FUND TRUST Notes to Financial Statements Franklin Templeton Money Fund 1. Organization and Significant Accounting Policies Franklin Templeton Money Fund Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Templeton Money Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund offers three classes of shares: Class A, Class C, and Class R. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The Fund invests substantially all of its assets in The Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the Funds investment in the Portfolio. The financial statements of the Portfolio, including the Statement of Investments, are included elsewhere in this report and should be read in conjunction with the Funds financial statements. On May 20, 2015, the Funds Board of Trustees (the Board) approved a proposal to change the name of the Fund to Franklin Templeton U.S. Government Money Fund, effective November 1, 2015. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Board, the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At June 30, 2015, the Fund owned 0.85% of the Portfolio. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of June 30, 2015, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdictions statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Income received from the Portfolio and estimated expenses are accrued daily. Dividends from net investment income are normally declared and distributed daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Net investment income, not including class specific expenses, is allocated daily to each class of shares based upon the relative value of the settled shares of each class. Realized and unrealized gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. 14 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS Franklin Templeton Money Fund (continued) d. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At June 30, 2015, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares at $1.00 per share were as follows: Year Ended June 30, Class A Shares: Shares sold $ 199,095 $ 119,198 Shares redeemed (2,310,340 ) (3,383,982 ) Net increase (decrease) $ (2,111,245 ) $ (3,264,784 ) Class C Shares: Shares sold $ 210,606,650 $ 323,158,671 Shares redeemed (216,385,006 ) (412,585,539 ) Net increase (decrease) $ (5,778,356 ) $ (89,426,868 ) Class R Shares: Shares sold $ 10,054,312 $ 8,941,587 Shares redeemed (10,812,380 ) (9,755,741 ) Net increase (decrease) $ (758,068 ) $ (814,154 ) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors and/or trustees of the Portfolio and of the following subsidiaries: Subsidiary Affiliation Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent franklintempleton.com Annual Report | 15 FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS Franklin Templeton Money Fund (continued) 3. Transactions with Affiliates (continued) a. Administrative Fees The Fund pays an administrative fee to FT Services based on the Fund’s average daily net assets as follows: Annualized Fee Rate Net Assets 0.455 % Up to and including $100 million 0.330 % Over $100 million, up to and including $250 million 0.280 % In excess of $250 million b. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class A shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Fund’s Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class C 0.65 % Class R 0.50 % c. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors have advised the Fund of the following commission transactions related to the sales and redemptions of the Fund’s shares for the year: CDSC retained $ 70,450 d. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended June 30, 2015, the Fund paid transfer agent fees of $192,216, of which $94,647 was retained by Investor Services. e. Waiver and Expense Reimbursements FT Services has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses including the Fund’s proportionate share of the Portfolio’s allocated expenses, (excluding distribution fees) for each class of the Fund do not exceed 0.60%, based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until October 31, 2016. 16 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS Franklin Templeton Money Fund (continued) In addition, in efforts to prevent a negative yield, FT Services, Distributors and Investor Services have voluntarily agreed to waive or limit their respective fees, assume as their own expense certain expenses otherwise payable by the Fund and if necessary, make a capital infusion into the Fund such that no class returns a negative yield to its shareholders. This resulted in additional waivers and expense reimbursements of $2,513,409 for the year ended June 30, 2015. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by FT Services, Distributors and Investor Services at any time, and without further notice. There is no guarantee that the Fund will be able to avoid a negative yield. 4. Income Taxes At June 30, 2015, the cost of investments and undistributed ordinary income for book and income tax purposes were the same. 5. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 6. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Funds investment policies to allow the Fund to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Fund will invest, through the Portfolio, at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Fund will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Fund redemptions. Management is continuing to evaluate the impact of these rule amendments. Compliance dates for the various amendments become effective at various dates through October 2016. 7. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. franklintempleton.com Annual Report | 17 FRANKLIN TEMPLETON MONEY FUND TRUST Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Templeton Money Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Templeton Money Fund (the Fund) at June 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at June 30, 2015 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 17, 2015 18 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1995 145 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Mary C. Choksi (1950) Trustee Since 119 Avis Budget Group Inc. (car rental) One Franklin Parkway October 2014 (2007-present), Omnicom Group Inc. San Mateo, CA 94403-1906 (advertising and marketing communi- cations services) (2011-present) and H.J. Heinz Company (processed foods and allied products) (1998-2006). Principal Occupation During at Least the Past 5 Years: Founding Partner and Senior Managing Director, Strategic Investment Group (investment management group) (1987-present); director of various companies; and formerly, Founding Partner and Managing Director, Emerging Markets Management LLC (investment management firm) (1987-2011); and Loan Officer/Senior Loan Officer/Senior Pension Investment Officer, World Bank Group (international financial institution) (1977-1987). Edith E. Holiday (1952) Trustee Since 2005 145 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1993-present), San Mateo, CA 94403-1906 RTI International Metals, Inc. (manu- facture and distribution of titanium) (1999-present), Canadian National Railway (railroad) (2001-present), White Mountains Insurance Group, Ltd. (holding company) (2004-present) and H.J. Heinz Company (processed foods and allied products) (1994-2013). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 145 Boeing Capital Corporation One Franklin Parkway (aircraft financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). franklintempleton.com Annual Report | 19 FRANKLIN TEMPLETON MONEY FUND Independent Board Members (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2005 145 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Chairman of the Board, The Hertz Corporation (car rental) (1980-2000) and Chief Executive Officer (1977-1999); and Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (June-December 1987). Larry D. Thompson (1945) Trustee Since 2007 145 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), San Mateo, CA 94403-1906 The Southern Company (energy company) (2014-present; previously 2010-2012) and Graham Holdings Company (education and media organization) (2011-present). Principal Occupation During at Least the Past 5 Years: Director of various companies; John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (January 2015; previously 2011-2012); and formerly, Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-2014); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 119 None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 162 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments; and Vice Chairman, Investment Company Institute. 20 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Since 2013 145 None One Franklin Parkway the Board San Mateo, CA 94403-1906 and Trustee Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 43 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2009 Not Applicable Not Applicable One Franklin Parkway Officer – San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; Vice President, Franklin Advisers, Inc. and Franklin Templeton Institutional, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Treasurer, U.S. Fund Administration & Reporting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. franklintempleton.com Annual Report | 21 FRANKLIN TEMPLETON MONEY FUND Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; Vice President, Franklin Templeton Companies, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy President and Since 2010 Not Applicable Not Applicable Chief Executive One Franklin Parkway Officer – San Mateo, CA 94403-1906 Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. 22 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective April 30, 2015, Sam Ginn ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/ (800) 342-5236 to request the SAI. franklintempleton.com Annual Report | 23 THE MONEY MARKET PORTFOLIOS Financial Highlights The Money Market Portfolio Year Ended June 30, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — — — (—) a — a Net realized and unrealized gains (losses) a — Total from investment operations a — Less distributions from net investment income — (—) a Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return —% —% —% —% 0.04 % Ratios to average net assets Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates b 0.09 % 0.08 % 0.13 % 0.13 % 0.15 % c Net investment income (loss) —% —% —% (—)% d 0.04 % Supplemental data Net assets, end of year (000’s) $ 27,390,400 $ 23,491,469 $ 18,744,530 $ 14,065,932 $ 12,092,511 a Amount rounds to less than $0.001 per share. b Benefit of expense reduction rounds to less than 0.01%. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Rounds to less than 0.01%. 24 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Statement of Investments, June 30, 2015 The Money Market Portfolio Principal Amount* Value Investments 92.6% Certificates of Deposit 14.2% Bank of Montreal, Chicago Branch, 0.08%, 7/06/15 500,000,000 $ 500,000,000 Bank of Montreal, Chicago Branch, 0.10%, 7/27/15 400,000,000 400,000,000 Bank of Montreal, Chicago Branch, 0.13%, 7/07/15 - 8/03/15 200,000,000 200,000,000 Bank of Montreal, Chicago Branch, 0.15%, 8/12/15 300,000,000 300,000,000 Bank of Nova Scotia, Houston Branch, 0.12%, 7/27/15 700,000,000 700,001,264 Bank of Nova Scotia, Houston Branch, 0.12% - 0.23%, 8/03/15 - 10/01/15 625,000,000 625,003,103 The Toronto-Dominion Bank, New York Branch, 0.25%, 7/09/15 325,000,000 325,000,000 The Toronto-Dominion Bank, New York Branch, 0.18%, 9/16/15 300,000,000 300,000,000 The Toronto-Dominion Bank, New York Branch, 0.15% - 0.28%, 8/06/15 - 10/02/15 510,000,000 510,000,000 Wells Fargo Bank NA, California Branch, 0.25%, 8/04/15 18,000,000 18,000,847 Total Certificates of Deposit (Cost $3,878,005,214) 3,878,005,214 a Commercial Paper 58.7% Bank of Nova Scotia, 8/03/15 49,710,000 49,702,254 Chevron Corp., 7/07/15 - 10/16/15 1,103,500,000 1,103,284,942 Chevron Corp., 10/20/15 322,000,000 321,851,075 Commonwealth Bank of Australia, 7/15/15 (Australia) 31,000,000 30,998,553 Export Development Canada, 7/07/15 - 10/19/15 (Canada) 1,249,200,000 1,248,937,316 Exxon Mobil Corp., 7/17/15 330,000,000 329,987,067 Exxon Mobil Corp., 7/06/15 - 8/19/15 848,079,000 848,024,729 Google Inc., 7/09/15 - 8/06/15 212,500,000 212,493,472 Johnson & Johnson, 7/01/15 - 8/17/15 186,970,000 186,958,250 Microsoft Corp., 8/12/15 400,000,000 399,953,333 Microsoft Corp., 7/08/15 - 8/20/15 524,900,000 524,853,446 Nestle Finance International Ltd., 7/23/15 - 9/28/15 (Switzerland) 1,183,300,000 1,183,086,692 Novartis Finance Corp., 7/09/15 - 9/17/15 (Switzerland) 516,000,000 515,921,357 PepsiCo Inc., 7/10/15 - 7/22/15 636,450,000 636,425,128 b Pfizer Inc., 7/02/15 136,000,000 135,999,698 Pfizer Inc., 7/30/15 275,000,000 274,977,847 Pfizer Inc., 8/13/15 447,000,000 446,909,234 Pfizer Inc., 7/01/15 - 9/24/15 548,000,000 547,878,896 Procter & Gamble Co., 8/11/15 90,000,000 89,989,750 Province of British Columbia, 7/09/15 - 10/26/15 (Canada) 672,590,000 672,470,180 Province of Ontario, 7/07/15 - 9/25/15 (Canada) 1,311,531,000 1,311,313,650 Province of Quebec, 7/07/15 - 7/09/15 (Canada) 750,000,000 749,986,875 Quebec Treasury Bill, 7/02/15 (Canada) 350,000,000 349,999,125 Quebec Treasury Bill, 7/06/15 (Canada) 250,000,000 249,997,049 Royal Bank of Canada, 9/09/15 (Canada) 400,000,000 399,852,222 Royal Bank of Canada, 7/06/15 - 10/26/15 (Canada) 1,000,000,000 999,541,472 The Toronto-Dominion Bank, 7/06/15 - 11/06/15 (Canada) 275,000,000 274,843,319 Total Capital Canada Ltd., 7/15/15 - 9/01/15 (France) 346,200,000 346,154,347 Total Capital Canada Ltd., 9/04/15 (France) 279,500,000 279,434,395 Total Capital Canada Ltd., 9/08/15 (France) 279,000,000 278,929,524 Total Capital Canada Ltd., 10/29/15 (France) 291,500,000 291,286,233 United Parcel Service Inc., 7/07/15 - 10/01/15 480,000,000 479,895,605 United Parcel Service Inc., 10/02/15 300,000,000 299,876,000 Wal-Mart Stores Inc., 7/07/15 19,000,000 18,999,747 Total Commercial Paper (Cost $16,090,812,782) 16,090,812,782 franklintempleton.com Annual Report | 25 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS The Money Market Portfolio (continued) Principal Amount* Value Investments (continued) U.S. Government and Agency Securities 19.2% a FHLB, 7/01/15 $ 7/15/15 7/17/15 7/24/15 7/08/15 - 7/29/15 a FHLMC, 7/01/15 - 7/07/15 a,c International Bank for Reconstruction and Development, 7/01/15 - 7/14/15 (Supranational) 8/03/15 (Supranational) 9/08/15 (Supranational) a U.S. Treasury Bills, 8/06/15 7/02/15 - 12/24/15 Total U.S. Government and Agency Securities (Cost $5,264,701,354) Total Investments before Repurchase Agreements (Cost $25,233,519,350) d Repurchase Agreements 0.5% Barclays Capital Inc., 0.06%, 7/01/15 (Maturity Value $25,000,042) Collateralized by U.S. Treasury Notes, 1.625%, 6/30/20 (valued at $25,609,996) Goldman Sachs & Co., 0.11%, 7/01/15 (Maturity Value $100,000,306) Collateralized by U.S. Government and Agency Securities, 0.875%, 10/14/16 (valued at $102,965,231) HSBC Securities (USA) Inc., 0.10%, 7/01/15 (Maturity Value $5,000,014) Collateralized by U.S. Government and Agency Securities, 5.375%, 6/12/17 (valued at $5,100,656) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.10%, 7/01/15 (Maturity Value $5,000,014) Collateralized by U.S. Treasury Notes, 1.375%, 1/31/20 (valued at $5,100,092) Total Repurchase Agreements (Cost $135,000,000) Total Investments (Cost $25,368,519,350) 92.6% Other Assets, less Liabilities 7.4% Net Assets 100.0% $ See Abbreviations on page 33. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b Security purchased on a delayed delivery basis. See Note 1(c). c A supranational organization is an entity formed by two or more central governments through international treaties. d See Note 1(b) regarding repurchase agreements. 26 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities June 30, 2015 The Money Market Portfolio Assets: Investments in securities, at amortized cost $ 25,233,519,350 Repurchase agreements, at value and cost 135,000,000 Total investments $ 25,368,519,350 Cash 2,309,511,442 Interest receivable 1,170,840 Total assets 27,679,201,632 Liabilities: Payables: Investment securities purchased 286,093,861 Management fees 2,478,054 Accrued expenses and other liabilities 229,484 Total liabilities 288,801,399 Net assets, at value $ 27,390,400,233 Net assets consist of: Paid-in capital $ 27,393,015,608 Accumulated net realized gain (loss) (2,615,375 ) Net assets, at value $ 27,390,400,233 Shares outstanding 27,393,017,207 Net asset value per share $ 1.00 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 27 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the year ended June 30, 2015 The Money Market Portfolio Investment income: Interest $ 21,629,601 Expenses: Management fees (Note 3a) 35,158,482 Custodian fees (Note 4) 205,996 Reports to shareholders 7,399 Professional fees 151,774 Other 77,837 Total expenses 35,601,488 Expense reductions (Note 4) (22,156 ) Expenses waived/paid by affiliates (Note 3c) (13,949,731 ) Net expenses 21,629,601 Net investment income — Net realized gain (loss) from investments 10,429 Net increase (decrease) in net assets resulting from operations $ 10,429 28 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The Money Market Portfolio Year Ended June 30, Increase (decrease) in net assets: Operations: Net investment income $ — $ — Net realized gain (loss) 10,429 1,371 Net increase (decrease) in net assets resulting from operations 10,429 1,371 Capital share transactions (Note 2) 3,898,920,727 4,746,937,620 Net increase (decrease) in net assets 3,898,931,156 4,746,938,991 Net assets (there is no undistributed net investment income at beginning or end of year): Beginning of year 23,491,469,077 18,744,530,086 End of year $ 27,390,400,233 $ 23,491,469,077 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 29 THE MONEY MARKET PORTFOLIOS Notes to Financial Statements The Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. On May 20, 2015, the Portfolios Board of Trustees (the Board) approved a proposal to change the name of the Portfolio to The U.S. Government Money Market Portfolio, effective November 1, 2015. The following summarizes the Portfolios significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Board, the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolios custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio, in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at year end, as indicated in the Statement of Investments, had been entered into on June 30, 2015. c. Securities Purchased on a Delayed Delivery Basis The Portfolio purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Portfolio will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Income Taxes It is the Portfolios policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of June 30, 2015, and for all open tax years, the Portfolio has determined that no liability for unrecognized tax benefits is required in the Portfolios financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdictions statute of limitation. 30 | Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The Money Market Portfolio (continued) e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. f. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At June 30, 2015, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolio’s shares at $1.00 per share were as follows: Year Ended June 30, Shares sold $ 36,617,933,208 $ 27,269,023,426 Shares redeemed (32,719,012,481 ) (22,522,085,806 ) Net increase (decrease) $ 3,898,920,727 $ 4,746,937,620 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of Franklin Money Fund, Franklin Templeton Money Fund Trust, Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. franklintempleton.com Annual Report | 31 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The Money Market Portfolio (continued) 3. Transactions with Affiliates (continued) b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. d. Other Affiliated Transactions At June 30, 2015, the shares of Portfolio were owned by the following entities: Percentage of Shares Outstanding Shares Institutional Fiduciary Trust  Money Market Portfolio % Franklin Money Fund % Franklin Templeton Money Fund Trust  Franklin Templeton Money Fund % % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolios custodian expenses. During the year ended June 30, 2015, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2015, the Portfolio had capital loss carryforwards of $2,615,375 expiring in 2017. During the year ended June 30, 2015, the Portfolio utilized $10,429 of capital loss carryforwards. At June 30, 2015, the cost of investments and undistributed ordinary income for book and income tax purposes were the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) 32 | Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The Money Market Portfolio (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2015, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 7. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Portfolios investment policies to allow the Portfolio to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Portfolio will invest at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Portfolio will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Portfolio redemptions. Management is continuing to evaluate the impact of these rule amendments. Compliance dates for the various amendments become effective at various dates through October 2016. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. franklintempleton.com Annual Report | 33 THE MONEY MARKET PORTFOLIOS Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The Money Market Portfolio In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Money Market Portfolio (the Fund) at June 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at June 30, 2015 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 17, 2015 34 | Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1992 145 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Mary C. Choksi (1950) Trustee Since 119 Avis Budget Group Inc. (car rental) One Franklin Parkway October 2014 (2007-present), Omnicom Group Inc. San Mateo, CA 94403-1906 (advertising and marketing commu- nications services) (2011-present) and H.J. Heinz Company (processed foods and allied products) (1998-2006). Principal Occupation During at Least the Past 5 Years: Founding Partner and Senior Managing Director, Strategic Investment Group (investment management group) (1987-present); director of various companies; and formerly, Founding Partner and Managing Director, Emerging Markets Management LLC (investment management firm) (1987-2011); and Loan Officer/Senior Loan Officer/Senior Pension Investment Officer, World Bank Group (international financial institution) (1977-1987). Edith E. Holiday (1952) Trustee Since 2005 145 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1993-present), San Mateo, CA 94403-1906 RTI International Metals, Inc. (manu- facture and distribution of titanium) (1999-present), Canadian National Railway (railroad) (2001-present), White Mountains Insurance Group, Ltd. (holding company) (2004-present) and H.J. Heinz Company (processed foods and allied products) (1994-2013). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 145 Boeing Capital Corporation One Franklin Parkway (aircraft financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). franklintempleton.com Annual Report | 35 THE MONEY MARKET PORTFOLIOS Independent Board Members (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2007 145 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Chairman of the Board, The Hertz Corporation (car rental) (1980-2000) and Chief Executive Officer (1977-1999); and Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (June-December 1987). Larry D. Thompson (1945) Trustee Since 2007 145 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), San Mateo, CA 94403-1906 The Southern Company (energy company) (2014-present; previously 2010-2012) and Graham Holdings Company (education and media organization) (2011-present). Principal Occupation During at Least the Past 5 Years: Director of various companies; John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (January 2015; previously 2011-2012); and formerly, Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-2014); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 119 None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 162 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments; and Vice Chairman, Investment Company Institute. 36 | Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Since 2013 145 None One Franklin Parkway the Board San Mateo, CA 94403-1906 and Trustee Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 43 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2009 Not Applicable Not Applicable One Franklin Parkway Officer – San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; Vice President, Franklin Advisers, Inc. and Franklin Templeton Institutional, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Treasurer, U.S. Fund Administration & Reporting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. franklintempleton.com Annual Report | 37 THE MONEY MARKET PORTFOLIOS Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; Vice President, Franklin Templeton Companies, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy President and Since 2010 Not Applicable Not Applicable Chief Executive One Franklin Parkway Officer – San Mateo, CA 94403-1906 Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. 38 | Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective April 30, 2015, Sam Ginn ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. franklintempleton.com Annual Report | 39 FRANKLIN TEMPLETON MONEY FUND Shareholder Information Board Review of Investment Management Agreement Franklin Templeton Money Fund Trust, doing business as Franklin Templeton Money Fund (Fund), is a feeder fund that invests all of its assets in The Money Market Portfolio (TMMP); as a result, the Fund does not have an investment adviser or an investment advisory agreement, unlike TMMP. The Fund, however, does have a Fund Administration Agreement. The Boards of Trustees of the Fund and TMMP are composed of the same individuals. At a meeting held on February 24, 2015, the Board of Trustees of TMMP, including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement with Franklin Advisers, Inc. (Manager) for TMMP, and the Board of Trustees of the Fund (Board, and with the Board of Trustees of TMMP, Boards), including a majority of the non-interested or independent Trustees, approved the renewal of the Fund Administration Agreement for the Fund. The following discussion reflects the deliberations of both Boards of Trustees with respect to the services under both agreements. The Boards took into account information about TMMP and the Fund furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing and other services provided by the Manager and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared the Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis report discussed the profitability to Franklin Templeton Investments (FTI) from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund and TMMP by the FTI organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. The Boards noted the unique nature of the Fund as a feeder fund that invests solely in a master fund, TMMP. The Boards, including a majority of independent Trustees, determined that the existing investment management and administration fee structure for TMMP and the Fund was fair and reasonable. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Boards were satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to TMMP, as the master fund, and therefore to the Fund, as the feeder fund, and its shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports showing that the investment policies and restrictions for TMMP and the Fund were consistently complied with as well as other reports periodically furnished the Boards covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Boards also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of shares of different funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continual efforts and expenditures in establishing effective business continuity plans and developing strategies to address cybersecurity threats. Consideration was also given to the experience of TMMPs portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Boards noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of 40 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND SHAREHOLDER INFORMATION shareholders. The Boards also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager, noting the changes taking place in the nature of transfer agency services throughout the industry and regulatory initiatives in this area, and the continual enhancements to the Franklin Templeton website. Particular attention was given to management’s conservative approach and diligent risk management procedures, including continual monitoring of counterparty credit risk and attention given to derivatives and other complex instruments including expanded collateralization requirements. The Boards also took into account, among other things, the strong financial position of the Manager’s parent company and its commitment to the mutual fund business as evidenced by its continued subsidization of the Fund and other money market funds. INVESTMENT PERFORMANCE. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, attention in assessing the Fund’s performance was given to the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund showed the investment performance of its Class C shares during the year ended December 31, 2014, as well as for previous annual periods ended on such date in comparison to a performance universe consisting of all retail money market instrument funds as selected by Lipper. The Lipper report showed the Fund’s total return for 2014 to be in the second-lowest performing quintile of its performance universe and on an annualized basis to be in the second-lowest performing quintile of such universe for the previous three-and five-year periods, and the lowest performing quintile of such universe for the previous 10-year period. In discussing such performance, the Board noted that the Fund is not marketed and cannot be purchased by the public, but is available only in exchange for Class A, C or R shares purchased by persons investing in other Franklin Templeton funds sold subject to a contingent deferred sales charge. Management further pointed out that the Fund was utilized by such holders as an alternative and frequently temporary investment and was managed in a conservative manner with investments in high-quality short-term securities, which minimizes liquidity risk but such securities generally earn lower yields than a portfolio with lower quality and longer term securities subject to more risk. In view of these factors, the Boards found the Fund’s investment performance to be satisfactory, noting also that the Fund’s and TMMP’s expenses were subsidized by management to avoid the net asset value falling below one dollar per share and that the median return of the performance universe for the one-year period was one basis point. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each fund’s most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Boards believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on TMMP’s contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to TMMP, through which the Fund invests, as well as the actual total expense ratio of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis for the Fund includes administrative charges as well as TMMP’s management fee as being part of the investment management fee for the Fund. The results of such comparison showed the Fund’s contractual investment management fee rate to be above the median of such expense group, but its actual total expense ratio to be in the least expensive quintile of such group. The Boards believed such comparative expenses to be acceptable, noting that the Fund is not actively marketed and its expenses were subsidized by management. MANAGEMENT PROFITABILITY. The Boards also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund and TMMP. In this respect, the Boards reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templeton’s U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2014, being the most recent fiscal year-end for Franklin Resources, Inc., the Manager’s parent. In reviewing the analysis, the Boards recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the franklintempleton.com Annual Report | 41 FRANKLIN TEMPLETON MONEY FUND SHAREHOLDER INFORMATION Board Review of Investment Management Agreement (continued) Boards noted that while management continually makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, the Funds independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Boards its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund and TMMP in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Boards also took into account managements expenditures in improving shareholder services provided the Fund, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Boards considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Boards also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services, potential benefits from personnel and systems enhancements necessitated by fund growth, as well as increased leverage with the service providers and counterparties. Based upon its consideration of all these factors, and taking into account the fact that the Funds and TMMPs expenses were being subsidized, the Boards determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund and TMMP was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Boards also considered whether economies of scale are realized by the Manager as the Fund (and TMMP) grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Boards noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Boards also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The investment management fee at the TMMP level is a flat rate of 0.15% at all asset levels. In addition, an administrative fee is charged to the Fund at a rate of 0.455% on the first $100 million of Fund net assets; 0.330% on the next $150 million of Fund net assets; and 0.280% on the Funds net assets in excess of $250 million. The Fund had net assets of approximately $1.74 billion as of December 31, 2014. The Boards believed it unlikely that the Manager and its affiliates realized economies of scale in furnishing advisory and administrative services to the Fund and TMMP in view of the transitory nature of its investment role within the Franklin Templeton fund complex, the services provided its shareholders and managements subsidization of expenses. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. 42 | Annual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND SHAREHOLDER INFORMATION Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. franklintempleton.com Annual Report | 43 This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $15,338 for the fiscal year ended June 30, 2015 and $15,419 for the fiscal year ended June 30, 2014. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $0 for the fiscal year ended June 30, 2015 and $6,930 for the fiscal year ended June 30, 2014. The services for which these fees were paid included technical tax consultation for capital gain tax and withholding tax reporting to foreign governments and requirements on local country’s self-certification forms. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended June 30, 2015 and $90 for the fiscal year ended June 30, 2014. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $9,000 for the fiscal year ended June 30, 2015 and $159,646 for the fiscal year ended June 30, 2014.
